
	

114 SRES 493 ATS: Relative to the death of George V. Voinovich, former United States Senator for the State of Ohio.
U.S. Senate
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 493
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2016
			Mr. Portman (for himself, Mr. Brown, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of George V. Voinovich, former United States Senator for the State of Ohio.
	
	
 Whereas George Voinovich was born in Cleveland, Ohio, attended Ohio University and Ohio State University College of Law;
 Whereas George Voinovich began his career faithfully serving the State and the people of Ohio as an assistant attorney general of Ohio in 1963; served as a member of the Ohio House of Representatives from 1967 to 1971; served as Cuyahoga County auditor from 1971 to 1976; served as a member of the Cuyahoga County Board of Commissioners from 1977 to 1978; was elected lieutenant governor in 1978; and served as mayor of Cleveland from 1979 to 1989;
 Whereas, George Voinovich was elected governor of Ohio in 1991 and was elected to a second term by a landslide, securing 72% of the vote, the highest percentage of the vote ever won by gubernatorial candidate in Ohio history;
 Whereas, during his time as governor, he was known for his advocacy and practice of fiscal responsibility, embodied in his call to working harder and smarter, doing more with less;
 Whereas, under his tenure as Governor, Ohio’s unemployment rate fell to a 25-year low and he restored the state’s budget to financial health;
 Whereas, in 1998, George Voinovich was elected to the United States Senate and served until 2011, during which time he was Chairman of the Select Committee on Ethics and a member of the Appropriations Committee;
 Whereas, in 2004, George Voinovich was re-elected to the United States Senate with more votes than any other Senate candidate in Ohio history;
 Whereas, for every public office he held, George Voinovich improved government operations, accountability and financial management; he worked to improve the environment, with particular attention to Lake Erie, and making America more secure;
 Whereas, throughout his life, George Voinovich was guided by his deep faith, personal integrity, fiscal responsibility, respect and service to his fellow citizens, and above all, his abiding love of his family, state and nation;
 Whereas the people of Ohio have demonstrated their appreciation and affection for Senator Voinovich by the naming of numerous landmarks after him, including Voinovich Centennial Park, the Voinovich Innerbelt Bridge, and The George V. Voinovich School of Leadership and Public Affairs at Ohio University;
 Whereas, in his two terms in the United States Senate and in his other public service, George Voinovich reached across the aisle and sought common ground to solve problems: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of George Voinovich, former member of the United States Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the late George V. Voinovich.
		
